Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/14/2022 details claims 1 and 11 being amended and claim 12 being cancelled.  
The amendment is sufficient in overcoming the invocation under 35 USC 112 (f), as well as, the prior art rejections under 35 USC 102.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Sigler is not relied upon to teach the recess portions having a pyramid shape.  This feature is remedied by Ikegami.  Furthermore, Sigler teaches the added limitations of the electrode tip portion includes a continuous surface that continues in regions among the recess portions and the electrode tip portion has a spherical shape with a predetermined curvature radius, for the reasons detailed below.
Claim Interpretation
	The phrase “adapted to mold a projection portion and a plurality of recess portions, through transfer processing, at an electrode tip portion” is considered to have the following meaning based on information obtained from the instant application.  Paragraph 0012 (as published) states in carrying out transfer processing, “the electrode tip portion is pressed against the transfer processing unit of the processing tool...” and that “…at the time of this transfer processing, the respective protrusions substantially simultaneously come into contact with respective portions of the electrode tip portion to mold the recess portions at the electrode tip portion….” Based on the above, “mold” is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the transfer processing unit including the plurality of the recess portions at the electrode tip portion” renders the claim indefinite as claim 1 also recites the molding of “a projection portion and a plurality of recess portions…at an electrode tip portion of the electrode.”  Here, the transfer process unit and the electrode tip are recited as distinct structures with the plurality of recess portions pertaining to the electrode tip portion.  It is unclear if the transfer processing unit is intended to be a component of the electrode tip.  More specifically, it is unclear if the plurality of recess portions is a structural component of the transfer processing unit or the electrode tip portion.  In order to provide additional clarification, the examiner 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigler et al. (U.S. Publication 2017/0304928), hereinafter Sigler in view of Ikegami et al. (U.S. Patent 5304769), hereinafter Ikegami.



    PNG
    media_image1.png
    284
    545
    media_image1.png
    Greyscale

Regarding claim 1, Sigler teaches processing tool (Figure 10; processing tool 110) for an electrode for resistance spot welding (resistance spot welding-para. 0002) (Figures 3-8, spot welding using electrodes 42 and 44 having weld faces 64 and 68, respectively) that is adapted to mold a projection portion (projection portion shown above) and a plurality of recess portions (recessed or grooved portions between the projection portions) (See also Figure 5 and paragraphs 0053 and 0055; where weld face 64/68 are represented by weld face 74 of MRD electrode 70.  Projections 82, 82’, 82”, and recessed portions 80.  Para. 0055 refers to projections 82 as upstanding ridges and 80 as a base weld face surface.), through transfer processing, at an electrode tip portion of the electrode for the resistance spot welding (para. 0068; “…each of the first and second weld faces 64, 68 is preferably restored to regenerate their original shape and geometries, including its series of upstanding circular ridges 82, in preparation for the next progression through the scheduled sequence of spot welds…”) which bulges into a projecting shape (corresponding shape of the electrode weld faces shown above), comprising: 

    PNG
    media_image2.png
    739
    609
    media_image2.png
    Greyscale

Figure 10 of Application 16/659615 (showing virtual plane L)

    PNG
    media_image3.png
    637
    817
    media_image3.png
    Greyscale

Figure 10 of Sigler (with annotated virtual plane)

a transfer processing unit (120 including recess portions 124 and projection portions-annotated above, taken as the projections between adjacent recesses) that is configured to carry out the transfer processing of the projection portion, the transfer processing unit including the plurality of recess portions at the electrode tip portion (para. 0068; “…configured to shear off a depth of weld face material and to re-cut a new series of upstanding circular ridges 82 into the weld face upon being rotated about an axis of rotation 114…”) (para. 0069; “Each of the first and second weld faces 64, 68 is redressed by, first, being inserted into the cutting socket 112 such that the weld face 64, 68 being redressed engages the cutting surface(s) 122 under pressure. When so inserted, the axis 84 (referring to The protrusions of 120 correspond to the transfer processing of the recess portions 80 while the recesses 124 correspond to the transfer processing of the protrusion portions 82) and a plurality of protrusions that are configured to mold the plurality of the recess portions at the electrode tip portion (as detailed above) (Mold is defined as “a frame or model around or on which something is formed or shaped.”  Here, 120 is a frame or model around or on which the weld faces 64/68 are formed or shaped via the application of pressure in which the weld faces are redressed by the recesses and protrusions of 120 that occur alone the above annotated virtual plane), 

    PNG
    media_image4.png
    364
    625
    media_image4.png
    Greyscale

Figure 5

the electrode tip portion (64, 68 of electrodes 42 and 44) (paragraph 0053 states that the “specific structural features and dimensions of the electrode bodies 62, 66 and the weld faces 64, 68 of the first and second welding electrodes 42, 44 as dictated by the MRD electrode design are illustrated in more detail in FIGS. 4-5” and that the “descriptions of the electrode body 72 and the weld face 74 of the welding electrode 70 shown in FIGS. 4-5 are thus applicable to the electrode bodies 62, 66 and the weld faces 64, 68 of the first and second welding electrodes 42, 44 shown in FIG. 3.”) includes a continuous surface that continues in regions among the recess portions (base weld face 80 that is continuous in regions among the plurality of recesses, as shown above),
the electrode tip portion (64, 68, 74) has a spherical shape (Figures 4-5) with a predetermined curvature radius (para. 0054; “The weld face 74 is disposed on the front end 76 of the body 72 and has a circumference 740 that is coincident with the circumference 760 of the front end 76 of the para. 0055; “The weld face 74 of the MRD welding electrode 70 preferably has a diameter 742 measured at its circumference 740 that lies within the range of 6 mm to 22 mm or, more narrowly, within the range of 8 mm to 15 mm. In terms of its shape, the weld face 74 includes a base weld face surface 80 that is convexly domed. As such, the base weld face surface 80 ascends upwards from the circumference 740 of the weld face 74 in narrowing fashion. For instance, in one particular version, the base weld face surface 80 may be spherically-shaped (i.e., it is a portion of a sphere) with a radius of curvature that lies within the range of 15 mm to 300 mm or, more narrowly, within the range of 20 mm to 50 mm.”), and
a virtual plane (Virtual plane annotated above.  For additional clarification, the virtual plane of Sigler is taken as an imaginary curved plane that extends along surface 122 of 120) that links tips of the plurality of the protrusions with one another assumes a shape coinciding with a surface shape of the electrode tip portion bulging into the projecting shape before the transfer processing (See annotated Figure 10, above) (para. 0068; 
Sigler teaches substantially each claimed limitation except for the recess portions have a pyramid shape.

    PNG
    media_image5.png
    471
    387
    media_image5.png
    Greyscale

	Ikegami teaches that it is known in the art of resistance welding using electrodes (1:5-10) to use a processing tool (shaper jig 29) for shaping an electrode surface (5:12-26) (“…is employed to shape the provisional electrodes 28. More specifically, the shaper jig 29 comprises a flat metal plate harder than the provisional electrodes 28 and having toothed pressing surfaces 30 on its opposite sides…” and “…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular 
	Ikegami further teaches that each of recesses have a pyramid shape (“…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:49-65; “…the teeth 32 of each of the pressing surfaces 30 bite into the surface 27 of one of the provisional electrode 28, forming recesses 33 in the surface 27, with teeth 34 each in the shape of a quadrangular pyramid being formed between the recesses 33 at the respective recesses 31, thus producing a desired electrode 35….”).
	
	


    PNG
    media_image6.png
    380
    225
    media_image6.png
    Greyscale

	Alternatively, Ikegami teaches another processing tool (shaper jig 37), in Figures 24-25, “having recesses 31 and teeth 32, each in the shape of a quadrangular pyramid” (18:11-15).
	Ikegami also teaches that the above shapes are not limited to the shape of a quadrangular or triangular pyramid “but may be of any tapered shape such as conical shape, frustoconical shape, or the like” (15:52-57).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sigler with Ikegami, by replacing the shape of the plurality of recesses of Sigler, with the teachings of Ikegami, for in doing so would merely amount to a change in shape which is a matter of choice that a person of ordinary skill in the art would have found to be obvious absent persuasive evidence that the cone shaped protrusions were significant. See MPEP 2144.04-IV-B.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Sigler further teaches wherein a bottom surface of the transfer processing unit (Surface corresponding to weld face 68), which is a region other than regions where the plurality of the protrusions are provided (for instance, the region corresponding to weld face 64), also assumes the shape coinciding with the surface shape of the electrode tip portion bulging into the projecting shape before the transfer processing (as detailed in claim 1, above).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed invention.  
	For context of “assumes a shape of a cone,” the instant application, in paragraph 0121 (as published) states that “each of the protrusions 211 assumes the shape of a cone that is tapered toward the tip side thereof (the shape of a quadrangular pyramid).”  The limitation of “assumes a shape of a cone that is tapered toward a tip side” is interpreted to refer to a quadrangular pyramid shape.

    PNG
    media_image5.png
    471
    387
    media_image5.png
    Greyscale

	Ikegami teaches that it is known in the art of resistance welding using electrodes (1:5-10) to use a processing tool (shaper jig 29) for shaping an electrode surface (5:12-26) (“…is employed to shape the provisional electrodes 28. More specifically, the shaper jig 29 comprises a flat metal plate harder than the provisional electrodes 28 and having toothed pressing surfaces 30 on its opposite sides…” and “…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:45-48; “…surfaces 27 of the provisional electrodes 28 are then pressed against the pressing surfaces 30 of the shaper jig 29 under high pressure…”). Here, the tapered teeth 32 and 
	Ikegami further teaches that each of the protrusions (30) assumes a shape of a cone that is tapered toward a tip side thereof (“…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:49-65; “…the teeth 32 of each of the pressing surfaces 30 bite into the surface 27 of one of the provisional electrode 28, forming recesses 33 in the surface 27, with teeth 34 each in the shape of a quadrangular pyramid being formed between the recesses 33 at the respective recesses 31, thus producing a desired electrode 35….”).
	
	


    PNG
    media_image6.png
    380
    225
    media_image6.png
    Greyscale

	Alternatively, Ikegami teaches another processing tool (shaper jig 37), in Figures 24-25, “having recesses 31 and teeth 32, each in the shape of a quadrangular pyramid” (18:11-15).
	Ikegami also teaches that the above shapes are not limited to the shape of a quadrangular or triangular pyramid “but may be of any tapered shape such as conical shape, frustoconical shape, or the like” (15:52-57).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sigler with Ikegami, by replacing the shape of the plurality of protrusions of Sigler, with the teachings of Ikegami, for in doing so would merely amount to a change in shape which is a matter of choice that a person of ordinary skill in the art would have found to be obvious absent persuasive evidence that the cone shaped protrusions were significant. See MPEP 2144.04-IV-B.
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation.
Sigler teaches wherein the transfer processing is carried out through movement of the electrode for the resistance spot welding in a direction along a centerline of the electrode for the resistance spot welding and pressing of the electrode tip portion against the transfer processing unit (para. 0069; “Each of the first and second weld faces 64, 68 is redressed by, first, being inserted into the cutting socket 112 such that the weld face 64, 68 being redressed engages the cutting surface(s) 122 under pressure. When so inserted, the axis 84 (referring to FIGS. 4-5) of the weld face 64, 68 is aligned with the axis of rotation 114 of the cutting tool 110. Next, the cutting tool 110 is rotated on its axis 114 while remaining forcibly engaged with the weld face 64, 68….”), and 

    PNG
    media_image7.png
    637
    743
    media_image7.png
    Greyscale

a centerline of each of the protrusions extends in the direction (vertical direction in the view of Figure 10, parallel to centerline 114) along the centerline of the electrode for the resistance spot welding when the transfer processing is carried out.  
	Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
Sigler further teaches wherein the plurality of the protrusions are disposed in a dispersed manner at positions that are point-symmetric with respect to a central position of the transfer processing unit (See Fig. 10, the protrusions and recesses of 120 are shown symmetrically disposed about axis 114), at the transfer processing unit.  
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation including a height each of the protrusions being equal to or higher than 30 µm and equal to or lower than 150 µm.  
Sigler, as detailed in claim 1, teaches the transfer processing unit (120) being provided with a plurality of protrusions (shown above) that are configured to mold the plurality of the recess portions at the electrode tip portion (as detailed above).  Here, the height of the protrusions of 120 correspond to the height of the recess portions of the electrode tip portion, and the height of recess portions 124 correspond to the height of the protrusions 82 of the electrode tip portion.

    PNG
    media_image8.png
    175
    400
    media_image8.png
    Greyscale

Sigler teaches the protrusions 82 have a height of 82h between 20µm and 400 µm (para. 0057).  Height 82h of protrusions 82 correspond to a height of the protrusions of the transfer processing tool.
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein a distance between central positions of those of the protrusions which are adjacent to each other is equal to or longer than 400 µm and equal to or shorter than 1200 µm.  
Sigler, as detailed in claim 1, teaches the transfer processing unit (120) being provided with a plurality of protrusions (shown above) that are configured to mold the as detailed above).  Here, the height of the protrusions of 120 correspond to the height of the recess portions of the electrode tip portion, and the height of recess portions 124 correspond to the height of the protrusions 82 of the electrode tip portion.

    PNG
    media_image8.png
    175
    400
    media_image8.png
    Greyscale

Sigler teaches the protrusions 82 have a spacing, as measured between mid-points of two adjacent ridges, between 50 µm and 1800 µm (para. 0057).  The mid-point spacing of protrusions 82 corresponds to a distance between mid-points of adjacent protrusions.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein a bottom surface of each of the protrusions is square, and a length of one side of the bottom surface of each of the protrusions is equal to or longer than 80 µm and equal to or shorter than 350 µm.  

    PNG
    media_image5.png
    471
    387
    media_image5.png
    Greyscale

	Ikegami teaches that it is known in the art of resistance welding using electrodes (1:5-10) to use a processing tool (shaper jig 29) for shaping an electrode surface (5:12-26) (“…is employed to shape the provisional electrodes 28. More specifically, the shaper jig 29 comprises a flat metal plate harder than the provisional electrodes 28 and having toothed pressing surfaces 30 on its opposite sides…” and “…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:45-48; “…surfaces 27 of the provisional electrodes 28 are then pressed against the pressing surfaces 30 of the shaper jig 29 under high pressure…”). Here, the tapered teeth 32 and 

    PNG
    media_image6.png
    380
    225
    media_image6.png
    Greyscale

	Ikegami teaches processing tool (shaper jig 37), in Figures 24-25, “having recesses 31 and teeth 32, each in the shape of a quadrangular pyramid” (18:11-15).
	Ikegami also teaches that the above shapes are not limited to the shape of a quadrangular or triangular pyramid “but may be of any tapered shape such as conical shape, frustoconical shape, or the like” (15:52-57).
	Ikegami teaches a bottom surface of each of the protrusions being square (See square shape shown in Fig. 24).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sigler with Ikegami, by replacing the shape of the bottom surface of the plurality of protrusions of Sigler, with the teachings of Ikegami, 
The primary combination, as modified, teaches a length of one side of the bottom surface of each of the protrusions being equal to or longer than 80 µm and equal to or shorter than 350 µm.  
Sigler, as detailed in claim 1, teaches the transfer processing unit (120) being provided with a plurality of protrusions (shown above) that are configured to mold the plurality of the recess portions at the electrode tip portion (as detailed above).  Here, the height of the protrusions of 120 correspond to the height of the recess portions of the electrode tip portion, and the height of recess portions 124 correspond to the height of the protrusions 82 of the electrode tip portion.

    PNG
    media_image8.png
    175
    400
    media_image8.png
    Greyscale

Sigler teaches the protrusions 82 have a spacing, as measured between mid-points of two adjacent ridges, between 50 µm and 1800 µm (para. 0057).  The mid-point spacing of protrusions 82 corresponds to a distance between mid-points of adjacent protrusions and, accordingly, corresponds to a length that is greater than a length of the bottom surface of the protrusions.

	Regarding claim 9, Sigler teaches a processing device for an electrode for resistance spot welding, comprising: the processing tool for the electrode for the resistance spot welding according to claim 1 (see claim 1 above).
	Regarding claim 11, the primary combination, as applied to claim 9, teaches each claimed limitation including a shaping device that is configured to perform a shaping operation for bulging the electrode tip portion of the electrode for the resistance spot welding into a predetermined projecting shape, at a stage prior to the transfer processing of the projection portion and the plurality of the recess portions by the processing tool for the electrode for the resistance spot welding, wherein the shaping device including recesses on which the electrode tip portion abuts coincides with a shape of the virtual plane that links the tips of the plurality of the projections of the processing tool for the electrode for the resistance spot welding with one another.

    PNG
    media_image9.png
    500
    792
    media_image9.png
    Greyscale

	Ikegami teaches that it is known in the art of resistance welding using electrodes (1:5-10) to use a processing tool (shaper jig 29) for shaping an electrode surface (5:12-26) (“…is employed to shape the provisional electrodes 28. More specifically, the shaper jig 29 comprises a flat metal plate harder than the provisional electrodes 28 and having toothed pressing surfaces 30 on its opposite sides…” and “…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:45-48; “…surfaces 27 of the provisional electrodes 28 are then pressed against the pressing surfaces 30 of the shaper jig 29 under high pressure…”). Here, the tapered teeth 32 and recesses 31 of Ikegami are considered to correspond to the protrusions and recesses, respectively, of Sigler.
dresser tool 25) that is configured to perform a shaping operation for bulging the electrode tip portion of the electrode for the resistance spot welding into a predetermined projecting shape (17:1-4; “dresser tool 25 is made of a material harder than that of the electrode blanks 24, and has partly spherical concave grinding surfaces 26 of a predetermined radius of curvature on its opposite surfaces.”) (17:5-12; tip ends of electrode blanks 24 are pressed against the respective grinding surfaces 26 of dresser tool 25) (17:13-21; “...the dresser tool 25 is rotated about the axis of the electrode blanks 24 to grind the tip ends thereof with the grinding surfaces 26. The tip ends of the electrode blanks 24 are ground to a shape complementary to the partly spherical concave shape of the grinding surfaces 26. As shown in FIG. 28, the electrode blanks 24 are now ground into provisional electrodes 28 having partly spherical convex surfaces 27 on their tip ends….”), at a stage prior to the transfer processing of the projection portion and the plurality of the recess portions by the processing tool for the electrode for the resistance spot welding (“Then, a shaper jig 29…is employed to shape the provisional electrodes 28. More specifically, the shaper jig 29 comprises a flat metal plate harder than the provisional electrodes 28 and having toothed pressing surfaces 30 on its opposite sides…” and “…each side of the shaper jig 29 has a matrix of tapered recesses 31 each in the shape of a quadrangular pyramid which are arranged in a grid pattern, and a matrix of tapered teeth 32 each disposed between adjacent ones of the recesses 31…;” 17:24-35) (17:45-48; “…surfaces 27 of the provisional electrodes 28 are then pressed against the pressing surfaces 30 of the shaper jig 29 under high pressure…”) (Here, the tapered teeth 32 and recesses 31 of Ikegami are considered to correspond to the protrusions and recesses, respectively, of Sigler.) (Dresser tool 25 is first used to shape the electrodes such that the tip ends have spherical convex surfaces 27.  Afterwards, shaper jig 29 is used for transfer processing), wherein the shaping device including recesses on which the electrode tip portion abuts (grinding surfaces 26 of dresser tool 25 that contacts tip ends of the electrodes to form spherical surfaces 27) coincides with a shape of the virtual plane (of Sigler) that links the tips of the plurality of the projections of the processing tool for the electrode for the resistance spot welding with one another (as detailed in claim 1 above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sigler with Ikegami, by adding to the processing device, prior to the transfer processing of the projection portion and the plurality of recess portions by the processing tool, of Sigler, with the teachings of Ikegami, in order to shape the electrode tip portion into a spherical convex shape prior to transfer processing of the protrusions and recesses.  By shaping the electrode tip portion prior to transfer processing, the shape of the electrode tip portion can be maintained without reducing the protrusions on the tip portion.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigler in view of Ikegami and in further view of Sugahara et al. (U.S. Publication 2008/0190899), hereinafter Sugahara.
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation including a device body, wherein the processing tool (Sigler) (110) for the electrode for the resistance spot welding is retained by the device body (body 116; para. 0068).

Sugahara teaches that it is known in the art of electric welding devices using dressing tools (para. 0001) (Figure 9, electrode tip 46, tip dresser 26 including tubular housing 26a, base 26d, and grinding surface 26e) (para. 0067, electrode tip 46 is pressed against grinding surface 26e to polish the distal end of the electrode tip) for the processing tool (grinding surface 26e) to be retained by the device body via an elastic body (springs 26c allow for the tubular housing 26a to be vertically floatingly supported-para. 0067).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sigler, as modified by Ikegami, with Sugahara, by adding to the processing tool of Sigler, with the teachings of Sugahara, in order to allow the device body to be floatingly supported, thereby allowing for fluctuations in applied pressure during electrode tip dressing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761